DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 11/19/2020 for application number 15/656,653.  Claims 1-21 are pending in the case.

Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, 14-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Raniere (US 2015/0228281 A1) in view of Kim et al. (US 2016/0150338 A1) in view of Moscaritolo (Angela Moscaritolo, “These Smart Cams Will .
With respect to claim 1:
Raniere teaches a method for providing information, comprising:
associating a first recording device of a group of recording devices located in an environment of a user with a trigger term (¶ 29: “the analysis of the received audio may include determining whether/if a trigger is present or recognized in the collected audio, as shown at Step 304. For instance, the device 100 or system 200 may process the received audio entering the device 100, stored or otherwise, to determine if a trigger exists; ¶ 29: “Triggers may be pre-set system defaults, manually inputted into the system 200 by the user or operators of the system 200 or device 100, or may be automatically developed and generated by system intelligence”; note here that a trigger term is associated with one of the recording devices either as a pre-set system default, manually set or generated by the system intelligence), wherein the trigger term corresponds with an animate object that is associated with the first recording device (¶ 29: “Embodiments of a trigger may be a recognizable or unique keyword, event, sound, property, pattern, and the like, such as a voice command from a user, a volume threshold, a keyword, a unique audio input, a cadence, a pattern, a song, a ringtone, a text tone, a doorbell, a knock on a door, a dog bark, a GPS location, a motion threshold, a phrase, a proper noun (e.g. name of person, place of business etc.), an address, a light, a temperature, a time of day, or any spoken word or perceptible sound that has a meaning relative to or learned by the system 200”; note here that one of the trigger term may be a dog bark which may be considered as a trigger term corresponding with an animate object.   As stated above, the trigger term is associated with one of the recording devices either as a pre-set system default, manually set or generated by the system intelligence); 
receiving, from a user device, a query that includes the trigger term (¶ 4: “one or more electronic devices integrated over a network, wherein the one or more electronic devices continuously collect audio from an environment, wherein, when the system recognizes a trigger from the audio received by at least one of the one or more electronic devices, the received audio is processed to determine an action to be performed by the one or more electronic devices”); 
determining, based on the received query, that audio data is to be transmitted from at least one recording device from the group of recording devices in the environment of the user (¶ 25: “the voice user interface 108 or processor(s) of system 200 may continually process incoming audio, programmed to recognize one or more triggers, such as a keyword or command by the user operating the electronic device 100. For example, embodiments of the voice user interface 108 coupled to the processor 103 may receive a voice communication from a user without a physical interaction between the user and the device 100. Because the voice user interface or processor(s) of system 200 may continually process and analyze incoming audio, once the voice user interface 108 recognizes a trigger/command given by the user, the processor coupled thereto determines and/or performs a particular action”; ¶ 33: “User says, “find me data on ‘X’ topic,” and the system 200 returns search results (the system may display the data to the user in various formats, such as audio, text, audio/visual, etc.)”.  Note in general that, according to ¶ 25, the voice user interface receives a trigger, such a keyword, and in return performs a particular action.  As an example, as stated in ¶ 33, if a user says, “find me data on ‘X’ topic, the system responds with a result in an audio form.  And according to ¶ 36, the system determines the device that is most efficient to perform the particular action from among a group of devices.  Summarizing, the voice user interface determines, based on a received query (e.g., “find me data on ‘X’ topic”), that an audio data is to be transmitted (e.g., a result to the query, “find me data on ‘X’ topic”, in an audio form) from a recording device (i.e., the system determines the device that is most capable to perform the action) from the group of recording devices in the environment of the user (i.e., the most efficient device to respond to the query is selection from among multiple devices in the user environment)); 
identifying the first recording device from the group of recording devices in which the audio data is to be received based on the inclusion of the trigger term in the received query; in response to detecting the trigger term and identifying the first recording device, activating the first recording device and receiving the audio data from the first recording device (¶ 4: “one or more electronic devices integrated over a network, wherein the one or more electronic devices continuously collect audio from an environment, wherein, when the system recognizes a trigger from the audio received by at least one of the one or more electronic devices, the received audio is processed to determine an action to be performed by the one or more electronic devices”; ¶ 36: “The action may be performed by a single device 100, multiple devices 100, the device 100 that captured the audio, or any device 100 connected to the system 200. System 200 may determine which device 100 is the most efficient to complete the action, or which device 100 is specifically designated to accomplish the required action; ¶ 33: “User says, “find me data on ‘X’ topic,” and the system 200 returns search results (the system may display the data to the user in various formats, such as audio, text, audio/visual, etc.)”  Note in general that, according to ¶ 4, there are multiple device with a voice user interface that can be used to recognize a trigger and in return perform an action.  ¶ 36 states that from among the multiple devices, the system identifies a particular device with the voice user interface that is most efficient to perform the particular action.  ¶ 25 and ¶ 33 discuss about receiving a trigger through the voice user interface, such as “find me data on ‘X’ topic” query, and responding with a result in an audio form.  Summarizing, the system identifies a device that is most efficient from among multiple devices and uses the identified device to produce a result in an audio form, for example, for the query “find me data on ‘X’ topic”).
Raniere does not explicitly teach identifying a characteristic of an animate object in the environment of the user based on the received audio data; and presenting information indicating the characteristic of the animate object on the user device.
Kim teaches identifying a characteristic of an animate object in the environment of the user based on the received audio data; and presenting information indicating the characteristic of the animate object on the user device (¶ 75: “Acoustic events may be classified by at least one of a type of sound source generating the sound and a characteristic of the generated sound. For example, a baby crying and a dog crying have different sound sources from each other, and are distinguished as different acoustic events from each other based on the type of sound source”; ¶ 76: “The acoustic event detecting apparatus 100 according to the present exemplary embodiment may determine which acoustic event occurs by analyzing received acoustic input, and notifies a user of the result of the determination or controls an operation of an external device (for example, a smartphone, a smart TV, a smart watch, etc.) based on the result of the determination”; ¶ 77: “As shown in FIG. 1, when the acoustic event detecting apparatus 100 determines that an acoustic event, that is, a baby crying, occurs, the acoustic event detecting apparatus 100 may transmit at least one of a sound, an image, or a moving picture of the baby 13 to a portable terminal 10 of a user 15 who may be located in a different area from the baby 13”; ¶ 78: “As shown in FIG. 1, when determining that an acoustic event, that is, a baby is crying, occurs, the acoustic event detecting apparatus 100 may transmit a control signal to an external device 20 so that the external device 20 may perform an operation of notifying a user of the occurrence of the acoustic event”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Raniere with those of Kim in order to determine which acoustic event occurs by analyzing received acoustic input, and notifies a user of the result of the determination (Kim, ¶ 76).

Moscaritolo teach wherein the trigger term indicates a location of the first recording device within the environment of the user (page 2, 2nd paragraph: “Echo Show owners who also own a compatible camera will be able to link their accounts and then simply say "Alexa, show me the nursery," or "Alexa, show me the front door," and Amazon's voice based virtual assistant will display a live feed on the Echo Show's screen”; note here that the trigger term is associated with a location of the recording device within the environment of the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Raniere and Kim with those of Moscaritolo in order to display a live feed on the Echo Show's screen (Moscaritolo, page 2, 2nd paragraph) and to see and answer the door or pull up video from their security camera's feed with their voice (Moscaritolo, page 2, 3rd paragraph).
Raniere in view of Kim in view of Moscaritolo does not explicitly teach identifying a characteristic of the animate object indicated in the trigger term.
Fridental teaches identifying a characteristic of the animate object indicated in the trigger term (¶ 30: “consider a child playing in his living room, equipped with surveillance system. The child just made a new drawing and wants to show it to his mother, who is currently away. He is too young and unable to use the phone, however he turns towards the camera, waving the drawing in his hands and saying “Mama, look at my drawing!”. The system recognizes the command (perform the video call), the addressee (the child's mother) and establishes the video call towards her. The video call may be relayed towards the mother's phone, computer, or any other device in her possession enabling the communication. According to further embodiments, audio and video from the mother may be relayed back to the child via the speaker and display of the camera system, or any other appropriate nearby speaker and display”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Raniere, Kim and Moscaritolo with those of Fridental in order to recognizing certain situations, and promptly notifying the relevant addressees by sending appropriate messages or establishing communication channels (Fridental, ¶ 7).
With respect to claim 2:
Raniere teaches wherein associating the first recording device with the trigger term is based on audio data previously recorded by the first recording device (¶ 29: “the analysis of the received audio may include determining whether/if a trigger is present or recognized in the collected audio, as shown at Step 304. For instance, the device 100 or system 200 may process the received audio entering the device 100, stored or otherwise, to determine if a trigger exists; ¶ 29: “Triggers may be pre-set system defaults, manually inputted into the system 200 by the user or operators of the system 200 or device 100, or may be automatically developed and generated by system intelligence”; ¶ 63: “Embodiments of system intelligence may be developing, detecting, and/or recognizing patterns of a user and the user's interaction and operation of one or more devices 100 integrated with system 200 or general information associated with the collected audio. Patterns may be used by system 200 to suggest, develop, learn, etc. triggers for determining a command event or action to perform”; ¶ 64: “system 200 may process received audio to learn and suggest new triggers and/or command action based on the user's tendencies. Essentially, embodiments of system 200 may develop system intelligence by continuously evaluating and analyzing the incoming audio and making functional decisions about what to do with that data. Embodiments of system 200 may simply do ongoing analysis of the incoming audio data or it may choose to take actions based on how it interprets the audio data”).
With respect to claim 3:
Raniere teaches wherein associating the first recording device with the trigger term is based on a known location of the first recording device within the environment of the user (¶ 28: “Real-world signals, such as audio, may also be collected by the device(s) 100 in multiple environments, wherein the multiple environments are geographically separated, designed for a particular user, or are otherwise different. For example, a smartphone integrated with system 200 that is located in a user's pocket at his/her office may be collecting audio in that environment, yet an internet connected TV located at his/her home may be collecting audio from that environment. As another example, one or more devices 100 may collect audio from an area located external to an environment; one or more device 100 may be located on a front porch or near a garage outside of a house for collecting audio”; ¶ 29: “Triggers may be pre-set system defaults, manually inputted into the system 200 by the user or operators of the system 200 or device 100, or may be automatically developed and generated by system intelligence”; ¶ 35-36: “If a command event is not recognized by the system 200, potentially no action is taken, and the device(s) 100 continue listening for audio within the environment, as shown at Step 308. However, if a command event is recognized, then system 200 may perform the action or carry out the instruction associated with the command event, as noted at Step 309. The action may be performed by a single device 100, multiple devices 100, the device 100 that captured the audio, or any device 100 connected to the system 200. System 200 may determine which device 100 is the most efficient to complete the action, or which device 100 is specifically designated to accomplish the required action. For instance, if the user requests that a temperature in the living room be lowered, the system 200 may determine that the thermostat, which is connected to system 200, should perform this action, and a signal may be sent accordingly”; ¶ 63: “Embodiments of system intelligence may be developing, detecting, and/or recognizing patterns of a user and the user's interaction and operation of one or more devices 100 integrated with system 200 or general information associated with the collected audio. Patterns may be used by system 200 to suggest, develop, learn, etc. triggers for determining a command event or action to perform”).
With respect to claim 4:
Raniere teaches wherein associating the first recording device with the trigger term is based on an inferred location of the first recording device, wherein the inferred location is determined based on a previously received query from the user device (¶ 29: “Triggers may be pre-set system defaults, manually inputted into the system 200 by the user or operators of the system 200 or device 100, or may be automatically developed and generated by system intelligence”; ¶ 35-36: “If a command event is not recognized by the system 200, potentially no action is taken, and the device(s) 100 continue listening for audio within the environment, as shown at Step 308. However, if a command event is recognized, then system 200 may perform the action or carry out the instruction associated with the command event, as noted at Step 309. The action may be performed by a single device 100, multiple devices 100, the device 100 that captured the audio, or any device 100 connected to the system 200. System 200 may determine which device 100 is the most efficient to complete the action, or which device 100 is specifically designated to accomplish the required action. For instance, if the user requests that a temperature in the living room be lowered, the system 200 may determine that the thermostat, which is connected to system 200, should perform this action, and a signal may be sent accordingly”; ¶ 63: “Embodiments of system intelligence may be developing, detecting, and/or recognizing patterns of a user and the user's interaction and operation of one or more devices 100 integrated with system 200 or general information associated with the collected audio. Patterns may be used by system 200 to suggest, develop, learn, etc. triggers for determining a command event or action to perform”).
With respect to claim 7:
Raniere does not explicitly teach receiving second audio data from a second recording device of the group of recording devices; detecting an event related to the 
Kim teaches receiving second audio data from a second recording device of the group of recording devices; detecting an event related to the animate object based on the received second audio data; determining whether the detected event is likely to be of interest to the user of the user device; and in response to determining that the detected event is likely to be of interest to the user, causing an indication of the detected event to be presented on the user device (¶ 75: “Acoustic events may be classified by at least one of a type of sound source generating the sound and a characteristic of the generated sound. For example, a baby crying and a dog crying have different sound sources from each other, and are distinguished as different acoustic events from each other based on the type of sound source”; ¶ 76: “The acoustic event detecting apparatus 100 according to the present exemplary embodiment may determine which acoustic event occurs by analyzing received acoustic input, and notifies a user of the result of the determination or controls an operation of an external device (for example, a smartphone, a smart TV, a smart watch, etc.) based on the result of the determination”; ¶ 77: “As shown in FIG. 1, when the acoustic event detecting apparatus 100 determines that an acoustic event, that is, a baby crying, occurs, the acoustic event detecting apparatus 100 may transmit at least one of a sound, an image, or a moving picture of the baby 13 to a portable terminal 10 of a user 15 who may be located in a different area from the baby 13”; ¶ 78: “As shown in FIG. 1, when determining that an acoustic event, that is, a baby is crying, occurs, the acoustic event detecting apparatus 100 may transmit a control signal to an external device 20 so that the external device 20 may perform an operation of notifying a user of the occurrence of the acoustic event”; note that a crying sound of a baby may be detected at one source (i.e., first/second audio data from first/second recording device) and a barking sound of a dog from another source (i.e., first/second audio data from first/second recording device).  In any case, once the acoustic event is detected and determined, corresponding sound and image is communicated with the user).
With respect to claims 8-11 and 14:
Claims 8-11 and 14 contain subject matter similar in scope respectively to claims 1-4 and 7, and thus, are rejected under similar rationale.
With respect to claims 15-18 and 21:
Claims 15-18 and 21 contain subject matter similar in scope respectively to claims 1-4 and 7, and thus, are rejected under similar rationale.

Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raniere in view of Kim in view of Moscaritolo in view of Fridental, and further in view of Brailean et al. (US 2009/0077601 A1).
With respect to claim 5:
Raniere in view of Kim in view of Moscaritolo in view of Fridental does not explicitly teach wherein the information is presented within a user interface that includes 
Brailean teaches wherein the information is presented within a user interface that includes a selectable input that causes the received audio data to be presented by the user device (¶ 45: “A sensor can be triggered for many reasons, such as, but not limited to motion, heat and sound. Once triggered, the server 200 determines by database lookup which camera or other data recording device is associated with the triggered sensor and transmits to the pre-specified client device(s) 108 a message that informs the client a sensor has been triggered in accordance with the notification rules specified by the client. In one embodiment, the server also transmits an active link (e.g., URL) to the data recording device so that the client can access live or real-time streaming data (video and/or audio) from the recording device. Upon receiving this message, the client can activate the link and actually see and/or hear what is going on in the warehouse, for example”; claim 1: “receiving a first notification signal indicating that a sensor has been triggered; identifying a data recording device associated with the triggered sensor, wherein the data recording device records video data; identifying a client device designated to receive the video data when the sensor has been triggered”; claim 3: “wherein the video data further comprises audio data”; claim 9: “transmitting a user selectable link to the remote client device, wherein, upon selection of the user selectable link by a user, said step of transmitting the video data is initiated”; note here in general that when a sensor is triggered, a selectable link is made available to a user to receive the video data which includes audio data).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Raniere, Kim, Moscaritolo and Fridental with those of Brailean in order for detecting an event, recording visual and/or audio information associated with the event, alerting a remote client of the event, and transmitting the visual and/or audio information to a remote client device (Brailean, ¶ 3).
With respect to claim 6:
Raniere in view of Kim in view of Moscaritolo in view of Fridental does not explicitly teach wherein the information is presented within a user interface that includes a selectable input that causes the first recording device to record additional audio data.
Brailean teaches wherein the information is presented within a user interface that includes a selectable input that causes the first recording device to record additional audio data (¶ 43: “Once a client chooses which data recording device he or she would like to receive content from, by selecting on the corresponding link, the server 200 transmits the requested data to the client device 108. In one embodiment, video and/or audio data is transmitted, utilizing well known video and audio data compression and streaming techniques, via the digital communications network 102”; ¶ 44: “If a client is authorized, the server 200 can also provide the option of viewing archived content from pre-specified cameras, or other data recording devices, stored in the data archive database 204. In one embodiment, the server can execute instructions or requests to store content from specified data recording devices at specified times and for specified durations. This archived content can then later be retrieved for viewing by authorized clients”; ¶ 45: “A sensor can be triggered for many reasons, such as, but not limited to motion, heat and sound. Once triggered, the server 200 determines by database lookup which camera or other data recording device is associated with the triggered sensor and transmits to the pre-specified client device(s) 108 a message that informs the client a sensor has been triggered in accordance with the notification rules specified by the client. In one embodiment, the server also transmits an active link (e.g., URL) to the data recording device so that the client can access live or real-time streaming data (video and/or audio) from the recording device. Upon receiving this message, the client can activate the link and actually see and/or hear what is going on in the warehouse, for example”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Raniere, Kim, Moscaritolo and Fridental with those of Brailean in order for detecting an event, recording visual and/or audio information associated with the event, alerting a remote client of the event, and transmitting the visual and/or audio information to a remote client device (Brailean, ¶ 3).
With respect to claims 12 and 13:
Claims 12 and 13 contain subject matter similar in scope respectively to claims 5 and 6, and thus, are rejected under similar rationale.
With respect to claims 19 and 20:


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s arguments.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASTEWAY GATTEW whose telephone number is (571) 272-5239.  The examiner can normally be reached on M-F 9:00 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ASTEWAY T GATTEW/Examiner, Art Unit 2173       
                                                                                                                                                                                                     /TADESSE HAILU/Primary Examiner, Art Unit 2173